EXHIBIT 10

NAVISTAR INTERNATIONAL CORPORATION

AND CONSOLIDATED SUBSIDIARIES

 

 

MATERIAL CONTRACTS

The following documents of Navistar International Corporation and its principal
subsidiary Navistar, Inc. are incorporated by reference:

 

*10.88    Form of Premium Share Unit Certificate, as amended. Filed as Exhibit
10.80 to Form 10-K dated and filed December 30, 2008. Commission File No.
001-09618. *10.89    Form of Premium Share Deferral Election Form. Filed as
Exhibit 10.81 to Form 10-K dated and filed December 30, 2008. Commission File
No. 001-09618. *10.90    Navistar International Corporation Non-Employee
Directors’ Deferred Fee Plan, as amended and restated December 16, 2008. Filed
as Exhibit 10.83 to Form 10-K dated and filed December 30, 2008. Commission File
No. 001-09618. *10.91    Navistar International Corporation 2004 Performance
Incentive Plan, Amended and Restated as of January 9, 2009. Filed as Appendix A
of the Form DEF 14-A Definitive Proxy Statement dated and filed January 16,
2009. Commission File No. 001-09618. *10.92    Compensation Committee and Board
of Directors approval of 2009 long term incentive equity grant to non-employee
directors and named executive officers. Filed as Exhibit 10.85 to Form 10-K
dated and filed December 30, 2008. Commission File No. 001-09618. *10.93   
First Amendment to the Navistar, Inc. Supplemental Retirement Accumulation Plan.
Filed as Exhibit 10.86 to Form 10-K dated and filed December 30, 2008.
Commission File No. 001-09618.

The following documents of Navistar International Corporation and its principal
subsidiary Navistar, Inc. are filed herewith:

 

*10.94    Form of Restoration Stock Option Agreement Supplement. *10.95    Form
of Non-Qualified Stock Option Agreement Supplement. *10.96    Form of
Non-Employee Director Stock Option Agreement Supplement. *10.97    Form of
Incentive Stock Option Agreement Supplement. *10.98    Navistar International
Corporation Amended and Restated Executive Stock Ownership Program dated
January 9, 2009. *10.99    Compensation Committee and Board of Directors
resolutions amending Navistar 1998 Non-Employee Director Stock Option Plan,
Navistar 1988 Non-Employee Director Stock Option Plan, Navistar 1994 Performance
Incentive Plan, Navistar International Corporation 1998 Interim Stock Plan and
Navistar 1998 Supplemental Stock Plan.

 

* Indicates a management contract or compensatory plan or arrangement required
to be filed or incorporated by reference as an exhibit to this report.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT 10.94

NAVISTAR INTERNATIONAL CORPORATION

RESTORATION STOCK OPTION AGREEMENT SUPPLEMENT

 

1. This option shall be treated as a Nonqualified Stock Option. The option is
granted under the terms of the Navistar International Corporation 2004
Performance Incentive Plan, as may be amended from time to time (the “Plan”), as
indicated in the Restoration Stock Option Award Agreement (the “Award
Agreement”). This restoration option is granted with respect to the exercise of
another option held by the optionee that was previously granted under the Plan
prior to December 16, 2008, (other than an option that is a restoration option
granted with respect to a non-restoration option granted before June 21, 2000 or
an option that is an Incentive Stock Option), or granted under another plan of
Navistar International Corporation (the “Corporation”), for which the optionee
has agreed to make a restoration exercise (the “Original Option”). This
restoration option relates to the number of shares for which the Original Option
was exercised that represent: i) the purchase price paid on exercise of the
option, and, ii) the amount of withholding tax (at the minimum applicable rates)
for all taxes other than the Social Security (OASDI) portion of FICA (including
withholding tax that will be due on a deferred exercise). The optionee will make
such an agreement to make a restoration option exercise by notifying the
Secretary of his intention to make a restoration option exercise of a designated
option, paying the option price by the transfer of shares of common stock of the
Corporation as provided by the Secretary, and paying the withholding tax by
cash, by the Corporation withholding shares, or by the transfer of shares of
common stock of the Corporation as provided by the Secretary, providing such
additional information as requested by the Secretary, and by executing the Award
Agreement.

The term of the option shall be the remaining term of the Original Option, or
such shorter period as is prescribed in paragraphs 3, 4, and 5 hereof; provided,
however, that in the event of a Qualified Retirement in connection with which an
employee receives a termination payment under an Executive Severance Agreement
entered into between the employee and the Corporation or any of its subsidiaries
(other than in connection with a Change in Control of the Corporation), the term
of the option shall expire three (3) months after such termination of
employment, but not after the remaining term of the Original Option. The option
shall be exercisable at the earlier of: i) six months from the date of grant,
or, ii) one month prior to the expiration of the Original Option. The option may
be exercised, at any time or from time to time during said term, as to all full
shares that have become so purchasable. Except as provided in paragraphs 3, 4,
and 6 hereof, the option may not be exercised unless the optionee shall, at the
time of exercise, remain an employee or consultant respectively, of the
Corporation or a subsidiary thereof. The optionee shall have none of the rights
of a shareowner with respect to any of the shares of Common Stock subject to the
option until such shares shall be issued upon the exercise of the option and
delivered to the optionee.

 

2. The option shall not be transferable otherwise than by will or the laws of
descent and distribution, and the option shall be exercisable, during the
lifetime of the optionee, only by the optionee. Without limiting the generality
of the foregoing, the option may not be assigned, transferred (except as
aforesaid), pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the option contrary to the provisions hereof, and the levy of any execution,
attachment, or similar process upon the option shall be null and void and
without effect.

 

3.

In the event of the termination of the employment or service of the optionee
otherwise than by reason of death, total and permanent disability or a Qualified
Retirement as set forth in paragraph 4 hereof, the optionee may (subject to the
provisions of paragraph 5 hereof) exercise the option to the extent that the
optionee was entitled to do so pursuant to the provisions of paragraph 1 hereof
at the time of such termination, at any time within three (3) months after such
termination, but not after ten (10) years from the date hereof. The option shall
not be affected by any change of an optionee’s employment so long as the
optionee continues to be an employee of the Corporation or of a subsidiary
thereof or by any temporary leave of absence approved, if for a period of not
more than ninety (90) days, by an officer of the Corporation

 

E-3



--------------------------------------------------------------------------------

 

or the subsidiary, as the case may be, by which the optionee is employed or, if
for a period longer than ninety (90) days, approved by the Committee on
Compensation and Governance of the Board of Directors of the Corporation (the
“Committee”); provided, however, that if the optionee is terminated for cause as
defined in the International Truck and Engine Corporation Income Protection Plan
or any successor plan thereto, as each may be amended from time to time, or if
the optionee is covered by a different severance plan or agreement, then as
defined in such plan or agreement, the three-month period provided by this
subsection shall not apply and the option shall cease to be exercisable and
shall lapse as of the effective date of the termination of the optionee. Nothing
herein contained shall confer on the optionee any right to continue in the
employ of the Corporation or any subsidiary or interfere in any way with the
right of the Corporation or any subsidiary thereof to terminate the employment
or service of the optionee at any time.

 

4. Except as provided in the last two sentences of this Section 4, in the event
of a Qualified Retirement, which means with respect to an employee a termination
from employment from the Corporation or any of its subsidiaries that occurs
after the employee attains age 55 and at the time of the termination the
employee has either: (i) 10 or more years of continuous service as a full-time
employee, or (ii) 10 or more years of service that would constitute credited
service under the definition contained in the International Truck and Engine
Corporation Retirement Plan for Salaried Employees, as may be amended from time
to time (the “RPSE”), (a “Qualified Retirement”), the optionee may exercise the
option to the extent the option is exercisable or becomes exercisable under its
terms at any time during the term of the option grant. In the event of
termination for total and permanent disability as defined in the Corporation’s
long term disability programs, the optionee may exercise the option, to the
extent the option is exercisable or becomes exercisable under its terms, at any
time within three (3) years after termination for total and permanent
disability, or, if later, within three (3) years after the date on which the
option becomes exercisable with respect to such shares, but not after the term
of the option. In the event of the death of the optionee while the option is
outstanding, the option may be exercised by a legatee or legatees of the
optionee under the optionee’s last Will, or by the personal representatives or
distributees of the optionee, at any time within a period of two (2) years after
the death of the optionee, but not after the term of the grant. If death occurs
while employed by the Corporation or a subsidiary thereof, or after a Qualified
Retirement, or during the three-year period following termination for total and
permanent disability, the option may be exercised to the extent of the remaining
shares covered by the option whether or not such shares were exercisable at the
date of death. If death occurs during the three-month period provided by
Paragraph 3 following termination for other than death, total and permanent
disability or Qualified Retirement, the option subject to such three-month
period may be exercised to the extent of the number of shares that were
exercisable at the date of death. Notwithstanding the other provisions of this
Paragraph 4, no option which is not exercisable at the time of a Qualified
Retirement shall become exercisable after such Qualified Retirement if, without
the written consent of the Corporation, the optionee engages in a business,
whether as owner, partner, officer, employee or otherwise, which is in
competition with the Corporation or one of its affiliates, and if the optionee’s
participation in such business is deemed by the Corporation to be detrimental to
the best interests of the Corporation. The determination as to whether such
business is in competition with the Corporation or any of its affiliates, and
whether such participation by such person is detrimental to the best interests
of the Corporation, shall be made by the Corporation in its absolute discretion,
and the decision of the Corporation with respect thereto, including its
determination as to when the participation in such competitive business
commenced, shall be conclusive.

 

5.

The optionee agrees that he will not transfer the profit shares received on
exercise of the Original Option for a period of three (3) years form date of
exercise of the Original Option. However, this restriction on transfer will
terminate if the optionee terminates employment or service by reason of death,
total and permanent disability, or a Qualified Retirement. The optionee
acknowledges and agrees that as additional means to enforce this transfer
restriction the Corporation may legend such stock to advise holders of this
restriction, hold the stock in the Corporation’s offices, or otherwise take
action it deems appropriate to enforce the transfer restriction. The transfer
restriction established by this paragraph shall not prevent the transfer of the
shares to the Corporation in payment of the option price on another option, if
such transfer is permissible under the other option. The transfer restriction
shall not prevent the restricted shares obtained through a

 

E-4



--------------------------------------------------------------------------------

 

restoration option exercise from being considered toward fulfillment of any
stock ownership requirement under the Corporation’s Executive Stock Ownership
Program as permitted by the Corporation. Subject to the provisions of paragraph
3, the option will terminate if the optionee terminates employment or service
with the Corporation, including its subsidiaries, otherwise than by reason of
death, total and permanent disability or a Qualified Retirement. Any option
which did not become exercisable and which cannot become exercisable under the
terms of the option, and any option that ceased to be exercisable and cannot
again become exercisable under the terms of the option shall terminate.

 

6. In the event of a Change in Control, all outstanding options will immediately
become exercisable and shall be exercisable for a period of three (3) years from
the date of Change in Control regardless of the original term or employment
status, except the term of option that is an Incentive Stock Option as defined
in the Plan shall not extend beyond ten (10) years from the date of grant. A
Change in Control shall be deemed to have occurred if (i) any “person” or
“group” (as such terms are used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934), other than employee or retiree benefit plans or trusts
sponsored or established by the Corporation or Navistar, Inc. (formerly known as
International Truck and Engine Corporation), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of securities of the Corporation representing 25% or
more of the combined voting power of the Corporation’s then outstanding
securities, (ii) the following individuals cease for any reason to constitute
more than three-fourths of the number of directors then serving on the Board of
Directors of the Corporation: individuals who, on the date hereof, constitute
the Board and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Corporation) whose appointment or election by the Board or
nomination for election by the Corporation's stockholders was approved by the
vote of at least two-thirds (2/3) of the directors then still in office or whose
appointment, election or nomination was previously so approved or recommended;
(iii) any dissolution or liquidation of the Corporation or Navistar, Inc.
(formerly known as International Truck and Engine Corporation) or sale or
disposition of all or substantially all (more than 50%) of the assets of the
Corporation or of Navistar, Inc. (formerly known as International Truck and
Engine Corporation) occurs; or (iv) as the result of, or in connection with, any
cash tender offer, exchange offer, merger or other business combination, sale of
assets, proxy or consent solicitation, contested election or substantial stock
accumulation (each, a “Control Transaction”), the members of the Board of
Directors of the Corporation immediately prior to the first public announcement
relating to such Control Transaction shall immediately thereafter, or within two
(2) years, cease to constitute a majority of the Board of Directors of the
Corporation. Notwithstanding the foregoing, the sale or disposition of any or
all of the assets or stock of Navistar Financial Corporation shall not be deemed
a Change in Control.

 

7.

If all or any portion of the option is exercised subsequent to any stock
dividend, stock split, recapitalization, combination or exchange of shares,
reorganization (including, but not limited to, merger or consolidation),
liquidation or other event occurring after the date hereof, as a result of which
any shares or other securities of the Corporation or any other entity
(including, but not limited to, any subsidiary of the Corporation) shall be
issued in respect of the outstanding shares of Common Stock, or shares of Common
Stock shall be changed into the same or a different number of shares or other
securities of the same or any other class or classes, the person or persons so
exercising the option shall receive, for the aggregate price paid upon such
exercise, the class and aggregate number of shares or other securities which, if
shares of Common Stock (as authorized at the date hereof) had been purchased on
the date hereof for the same aggregate price (on the basis of the price per
share) and had not been disposed of, such person or persons would be holding at
the time of such exercise as a result of such purchase any and all such stock
dividends, stock splits, recapitalizations, combinations or exchanges of shares,
reorganizations, liquidations or other events. In the event of any corporate
reorganization, separation or division (including, but not limited to, split-up,
split off, spin-off or sale of assets) as a result of which any cash or shares
or other securities of any entity other than the Corporation (including, but not
limited to, any subsidiary of the Corporation), shall be distributed in respect
of the outstanding shares of Common Stock, a committee of the Board shall make
such adjustments in the terms of the option (including, but not limited to, the
number of shares covered and the purchase price

 

E-5



--------------------------------------------------------------------------------

 

of such shares) as it may deem appropriate to provide equitably for the
optionee's interest in the option. Upon any adjustment as aforesaid, the minimum
number of full shares that may be purchased upon any exercise of the option as
specified in paragraph 1 shall be adjusted proportionately. No fractional shares
shall be issued upon any exercise of the option, and the aggregate price paid
shall be appropriately reduced on account of any fractional share not issued.

 

8. Subject to the terms and conditions contained herein, in the Award Agreement
and the Plan, the option may be exercised by giving notice as provided in
instructions issued by the Secretary for the exercise of options generally,
which instructions may provide for the use of agents, including stock brokers,
to effect exercise of options, or in the absence of such instructions, by
written notice to the Secretary of the Corporation at the location of its
principal office at the time of exercise, which is currently located at 4201
Winfield Road, Warrenville, Illinois 60555. Such notice shall state the election
to exercise the option and the number of shares in respect of which it is being
exercised, shall be signed by the person or persons so exercising the option and
shall be accompanied by instructions to the Secretary to exercise, in whole or
in part, through a cashless exercise, net-exercise (as defined in the Plan), or
other arrangements through agents, including stockbrokers, under arrangements
established by the Corporation for the exercise of the option, or, if not
covered by such instructions, for payment of the full purchase price of said
shares by cash, including a personal check made payable to the Corporation, or
by delivering at fair market value on the date of exercise unrestricted Common
Stock already owned by the optionee, or by any combination of cash and Common
Stock, and in either case, by payment to the Corporation of any withholding tax.
Shares which otherwise would be delivered to the holder of an option may be
delivered, at the election of the holder, to the Corporation in payment of
Federal, state and/or local withholding taxes due in connection with an
exercise. In no event may successive simultaneous pyramiding be used to exercise
an option. A certificate or certificates representing said shares shall be
delivered as soon as practicable after the notice shall be received by the
Corporation. The certificate or certificates for the shares as to which the
option shall have been so exercised shall be registered in the name of the
person or persons so exercising the option and shall be delivered as aforesaid
to or upon the written order of the person or persons exercising the option. In
the event the option shall be exercised, pursuant to paragraph 4 hereof, by any
person or persons other than the optionee, such notice shall be accompanied by
appropriate proof of the right of such person or the persons to exercise the
option. The date of exercise of the option shall be the date on which the
aforesaid written notice, properly executed and accompanied as aforesaid, is
received under the Secretary’s instructions or by the Secretary. The payment due
to the optionee upon exercise of the option will be settled solely in Common
Stock. All shares that shall be purchased upon the exercise of the option as
provided herein shall be fully paid and non-assessable.

 

9. [Reserved]

 

10. The Corporation shall at all times during the term of the option reserve and
keep available such number of shares of Common Stock as will be sufficient to
satisfy the requirements contained herein, in the Award Agreement and in the
Plan, shall pay all original issue and/or transfer taxes with respect to the
issue and/or transfer of shares pursuant hereto and all other fees and expenses
necessarily incurred by the Corporation in connection therewith and will from
time to time use its best efforts to comply with all laws and regulations which,
in the opinion of counsel for the Corporation, shall be applicable thereto. If
the Plan pursuant to which the option is exercised provides that only treasury
stock will be used to satisfy the requirements of the option, only treasury
stock that has been listed on the exchange will be used.

 

11. As used herein, the term “subsidiary” shall mean any present and future
subsidiary of the Corporation, and the term “Common Stock” shall mean the class
of stock designated “Common Stock” in the Certificate of Incorporation of the
Corporation.

 

12. The terms and conditions contained herein and in the Award Agreement shall
be subject to and governed by the terms of the Plan, a copy of which is being
delivered herewith to the optionee. If there are any inconsistencies or
conflicts between the Award Agreement, this Supplement, and the Plan, the terms
of the Plan will control and govern. Optionee acknowledges that the Plan may be
amended, prospectively or retroactively in order to comply with the requirements
of the Internal Revenue Code governing deferred compensation, and optionee
agrees to comply with the terms of the Plan as so amended from time to time.

 

E-6



--------------------------------------------------------------------------------

EXHIBIT 10.95

NAVISTAR INTERNATIONAL CORPORATION

NON-QUALIFIED STOCK OPTION AGREEMENT SUPPLEMENT

 

1. This option shall be treated as a Nonqualified Stock Option. The option is
granted under the terms of the Navistar International Corporation 2004
Performance Incentive Plan, as may be amended from time to time (the “Plan”), as
indicated in the Non-Qualified Stock Option Award Agreement (the “Award
Agreement”). The term of the option shall be for a period of ten (10) years from
the date of grant, or such shorter period as is prescribed in paragraphs 3, 4,
and 5 hereof; provided, however, that in the event of a Qualified Retirement in
connection with which an employee receives a termination payment under an
Executive Severance Agreement entered into between the employee and the
Corporation or any of its subsidiaries (other than in connection with a Change
in Control of the Corporation), the term of the option shall expire three
(3) months after such termination of employment, but not after ten (10) years
from the date hereof. The option shall be exercisable to the extent of the
number of shares specified in the Award Agreement as exercisable one year after
the date of grant, to the extent of the number of shares specified in the Award
Agreement as exercisable two years after the date of grant, and to the extent of
the number of shares specified in the Award Agreement as exercisable three years
after the date of grant. The option may be exercised, at any time or from time
to time during said term, as to all full shares that have become so purchasable.
Except as provided in paragraphs 3, 4, and 6 hereof, the option may not be
exercised unless the optionee, at the time of exercise, remains an employee,
consultant, or non-employee director, respectively, of Navistar International
Corporation (the “Corporation”) or a subsidiary thereof. The optionee shall have
none of the rights of a shareowner with respect to any of the shares of Common
Stock subject to the option until such shares shall be issued upon the exercise
of the option.

 

2. The option shall not be transferable otherwise than by will or the laws of
descent and distribution, and the option shall be exercisable, during the
lifetime of the optionee, only by the optionee. Without limiting the generality
of the foregoing, the option may not be assigned, transferred (except as
aforesaid), pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the option contrary to the provisions hereof, and the levy of any execution,
attachment, or similar process upon the option shall be null and void and
without effect.

 

3. In the event of the termination of the employment or service of the optionee
otherwise than by reason of death, total and permanent disability or a Qualified
Retirement as set forth in paragraph 4 hereof, the optionee may (subject to the
provisions of paragraph 5 hereof) exercise the option to the extent that the
optionee was entitled to do so pursuant to the provisions of paragraph 1 hereof
at the time of such termination, at any time within three (3) months after such
termination, but not after ten (10) years from the date hereof. The option shall
not be affected by any change of an optionee’s employment so long as the
optionee continues to be an employee of the Corporation or of a subsidiary
thereof or by any temporary leave of absence approved, if for a period of not
more than ninety (90) days, by an officer of the Corporation or the subsidiary,
as the case may be, by which the optionee is employed or, if for a period longer
than ninety (90) days, approved by the Committee on Compensation and Governance
of the Board of Directors of the Corporation (the “Committee”); provided,
however, that if the optionee is terminated for cause as defined in the
International Truck and Engine Corporation Income Protection Plan or any
successor plan thereto, as each may be amended from time to time, or if the
optionee is covered by a different severance plan or agreement, then as defined
in such plan or agreement, the three-month period provided by this subsection
shall not apply and the option shall cease to be exercisable and shall lapse as
of the effective date of the termination of the optionee. Nothing herein
contained shall confer on the optionee any right to continue in the employ of
the Corporation or any subsidiary thereof or interfere in any way with the right
of the Corporation or any subsidiary thereof to terminate the employment or
service of the optionee at any time.

 

E-7



--------------------------------------------------------------------------------

4. Except as provided in the last two sentences of this Section 4, in the event
of a Qualified Retirement, which means with respect to an employee a termination
from employment from the Corporation or any of its subsidiaries that occurs
after the employee attains age 55 and at the time of the termination the
employee has either: (i) 10 or more years of continuous service as a full-time
employee, or (ii) 10 or more years of service that would constitute credited
service under the definition contained in the International Truck and Engine
Corporation Retirement Plan for Salaried Employees, as may be amended from time
to time (the “RPSE”), (a “Qualified Retirement”), the optionee may exercise the
option to the extent the option is exercisable or becomes exercisable under its
terms at any time during the term of the option grant. In the event of
termination for total and permanent disability as defined in the Corporation’s
long term disability programs, the optionee may exercise the option, to the
extent the option is exercisable or becomes exercisable under its terms, at any
time within three (3) years after termination for total and permanent
disability, or, if later, within three (3) years after the date on which the
option becomes exercisable with respect to such shares, but not after the term
of the option. In the event of the death of the optionee while the option is
outstanding, the option may be exercised by a legatee or legatees of the
optionee under the optionee’s last Will, or by the personal representatives or
distributees of the optionee, at any time within a period of two (2) years after
the death of the optionee, but not after the term of the grant. If death occurs
while employed by or performing services for the Corporation or a subsidiary
thereof, or after a Qualified Retirement, or during the three-year period
following termination for total and permanent disability, the option may be
exercised to the extent of the remaining shares covered by the option, whether
or not such shares were exercisable at the date of death. If death occurs during
the three-month period provided by Paragraph 3 following termination for other
than death, total and permanent disability or Qualified Retirement, the option
subject to such three-month period may be exercised to the extent of the number
of shares that were exercisable at the date of death. Notwithstanding the other
provisions of this Paragraph 4, no option which is not exercisable at the time
of a Qualified Retirement shall become exercisable after such Qualified
Retirement if, without the written consent of the Corporation, the optionee
engages in a business, whether as owner, partner, officer, employee or
otherwise, which is in competition with the Corporation or one of its
affiliates, and if the optionee’s participation in such business is deemed by
the Corporation to be detrimental to the best interests of the Corporation. The
determination as to whether such business is in competition with the Corporation
or any of its affiliates, and whether such participation by such person is
detrimental to the best interests of the Corporation, shall be made by the
Corporation in its absolute discretion, and the decision of the Corporation with
respect thereto, including its determination as to when the participation in
such competitive business commenced, shall be conclusive.

 

5. Any option which did not become exercisable and which cannot become
exercisable under the terms of the option, and any option that ceased to be
exercisable and cannot again become exercisable under the terms of the option
shall terminate.

 

6.

In the event of a Change in Control, all outstanding options will immediately
become exercisable and shall be exercisable for a period of three (3) years from
the date of Change in Control regardless of the original term or employment
status, except the term of option that is an Incentive Stock Option as defined
in the Plan shall not extend beyond ten (10) years from the date of grant. A
Change in Control shall be deemed to have occurred if (i) any “person” or
“group” (as such terms are used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934), other than employee or retiree benefit plans or trusts
sponsored or established by the Corporation or Navistar, Inc. (formerly known as
International Truck and Engine Corporation), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of securities of the Corporation representing 25% or
more of the combined voting power of the Corporation's then outstanding
securities, (ii) the following individuals cease for any reason to constitute
more than three-fourths of the number of directors then serving on the Board of
Directors of the Corporation: individuals who, on the date hereof, constitute
the Board and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Corporation) whose appointment or election by the Board or
nomination for election by the Corporation’s stockholders was approved by the
vote of at least two-thirds (2/3) of the directors then still in office or whose

 

E-8



--------------------------------------------------------------------------------

 

appointment, election or nomination was previously so approved or recommended;
(iii) any dissolution or liquidation of the Corporation or Navistar, Inc.
(formerly known as International Truck and Engine Corporation) or sale or
disposition of all or substantially all (more than 50%) of the assets of the
Corporation or of Navistar, Inc. (formerly known as International Truck and
Engine Corporation) occurs; or (iv) as the result of, or in connection with, any
cash tender offer, exchange offer, merger or other business combination, sale of
assets, proxy or consent solicitation, contested election or substantial stock
accumulation (each, a “Control Transaction”), the members of the Board of
Directors of the Corporation immediately prior to the first public announcement
relating to such Control Transaction shall immediately thereafter, or within two
(2) years, cease to constitute a majority of the Board of Directors of the
Corporation. Notwithstanding the foregoing, the sale or disposition of any or
all of the assets or stock of Navistar Financial Corporation shall not be deemed
a Change in Control.

 

7. If all or any portion of the option is exercised subsequent to any stock
dividend, stock split, recapitalization, combination or exchange of shares,
reorganization (including, but not limited to, merger or consolidation),
liquidation or other event occurring after the date hereof, as a result of which
any shares or other securities of the Corporation or any other entity
(including, but not limited to, any subsidiary of the Corporation) shall be
issued in respect of the outstanding shares of Common Stock, or shares of Common
Stock shall be changed into the same or a different number of shares or other
securities of the same or any other class or classes, the person or persons so
exercising the option shall receive, for the aggregate price paid upon such
exercise, the class and aggregate number of shares or other securities which, if
shares of Common Stock (as authorized at the date hereof) had been purchased on
the date hereof for the same aggregate price (on the basis of the price per
share) and had not been disposed of, such person or persons would be holding at
the time of such exercise as a result of such purchase any and all such stock
dividends, stock splits, recapitalizations, combinations or exchanges of shares,
reorganizations, liquidations or other events. In the event of any corporate
reorganization, separation or division (including, but not limited to, split-up,
split off, spin-off or sale of assets) as a result of which any cash or shares
or other securities of any entity other than the Corporation (including, but not
limited to, any subsidiary of the Corporation), shall be distributed in respect
of the outstanding shares of Common Stock, a committee of the Board shall make
such adjustments in the terms of the option (including, but not limited to, the
number of shares covered and the purchase price of such shares) as it may deem
appropriate to provide equitably for the optionee's interest in the option. Upon
any adjustment as aforesaid, the minimum number of full shares that may be
purchased upon any exercise of the option as specified in paragraph 1 shall be
adjusted proportionately. No fractional shares shall be issued upon any exercise
of the option, and the aggregate price paid shall be appropriately reduced on
account of any fractional share not issued.

 

8.

Subject to the terms and conditions contained herein, in the Award Agreement and
the Plan, the option may be exercised by giving notice as provided in
instructions issued by the Secretary of the Corporation for the exercise of
options generally, which instructions may provide for the use of agents,
including stock brokers, to effect exercise of options, or in the absence of
such instructions, by written notice to the Secretary of the Corporation at the
location of its principal office at the time of exercise, which is currently
located at 4201 Winfield Road, Warrenville, Illinois 60555. Such notice shall
state the election to exercise the option and the number of shares in respect of
which it is being exercised, shall be signed by the person or persons so
exercising the option and shall be accompanied by instructions to the Secretary
to exercise, in whole or in part, through a cashless exercise, net-exercise (as
defined in the Plan), or other arrangements through agents, including
stockbrokers, under arrangements established by the Corporation for the exercise
of the option, or, if not covered by such instructions, for payment of the full
purchase price of said shares by cash, including a personal check made payable
to the Corporation, or by delivering at fair market value on the date of
exercise unrestricted Common Stock already owned by the optionee, or by any
combination of cash and Common Stock, and in either case, by payment to the
Corporation of any withholding tax. Shares which otherwise would be delivered to
the holder of an option may be delivered, at the election of the holder, to the
Corporation in payment of Federal, state and/or local withholding taxes due in
connection with an exercise. In no event may successive simultaneous pyramiding
be used to exercise an option. A certificate or certificates representing said
shares shall be delivered as soon as practicable after the notice shall be

 

E-9



--------------------------------------------------------------------------------

 

received by the Corporation. The certificate or certificates for the shares as
to which the option shall have been so exercised shall be registered in the name
of the person or persons so exercising the option and shall be delivered as
aforesaid to or upon the written order of the person or persons exercising the
option. In the event the option shall be exercised, pursuant to paragraph 4
hereof, by any person or persons other than the optionee, such notice shall be
accompanied by appropriate proof of the right of such person or the persons to
exercise the option. The date of exercise of the option shall be the date on
which the aforesaid written notice, properly executed and accompanied as
aforesaid, is received under the Secretary’s instructions or by the Secretary.
The payment due to the optionee upon exercise of the option will be settled
solely in Common Stock. All shares that shall be purchased upon the exercise of
the option as provided herein shall be fully paid and non-assessable.

 

9. [Reserved]

 

10. The Corporation shall at all times during the term of the option reserve and
keep available such number of shares of Common Stock as will be sufficient to
satisfy the requirements contained herein, in the Award Agreement and in the
Plan, shall pay all original issue and/or transfer taxes with respect to the
issue and/or transfer of shares pursuant hereto and all other fees and expenses
necessarily incurred by the Corporation in connection therewith and will from
time to time use its best efforts to comply with all laws and regulations which,
in the opinion of counsel for the Corporation, shall be applicable thereto. If
the Plan pursuant to which the Option is exercised provides that only treasury
stock will be used to satisfy the requirements of options, only treasury stock
that has been listed on the exchange will be used.

 

11. As used herein, the term “subsidiary” shall mean any present and future
subsidiary of the Corporation, and the term “Common Stock” shall mean the class
of stock designated “Common Stock” in the Restated Certificate of Incorporation
of the Corporation.

 

12. The terms and conditions contained herein and in the Award Agreement shall
be subject to and governed by the terms of the Plan, a copy of which is being
delivered herewith to the optionee. If there are any inconsistencies or
conflicts between the Award Agreement, this Supplement, and the Plan, the terms
of the Plan will control and govern. Optionee acknowledges that the Plan may be
amended, prospectively or retroactively in order to comply with the requirements
of the Internal Revenue Code governing deferred compensation, and optionee
agrees to comply with the terms of the Plan as so amended from time to time.

 

E-10



--------------------------------------------------------------------------------

EXHIBIT 10.96

NAVISTAR INTERNATIONAL CORPORATION

NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT SUPPLEMENT

 

1. This option shall be treated as a Nonqualified Stock Option. This option is
granted under the terms of the Navistar International Corporation 2004
Performance Incentive Plan, as may be amended from time to time (the “Plan”), as
indicated in the Non-Employee Director Stock Option Award Agreement (the “Award
Agreement”). The term of the option shall be for a period of ten years from the
date of grant, or such shorter period as is prescribed in paragraphs 3, 4, and 5
hereof. The option shall be exercisable to the extent of the number of shares
specified in the Award Agreement as exercisable one year after the date of
grant, to the extent of the number of shares specified in the Award Agreement as
exercisable two years after the date of grant, and to the extent of the number
of shares specified in the Award Agreement as exercisable three years after the
date of grant. The option may be exercised, at any time or from time to time
during said term, as to all full shares that have become so purchasable. Except
as provided in paragraphs 3, 4, and 6 hereof, the option may not be exercised
unless the optionee shall, at the time of exercise, be a Non-Employee Director
(the “Director” or “Optionee”) of the Corporation or a subsidiary. The Optionee
shall have none of the rights of a shareowner with respect to any of the shares
of Common Stock subject to the option until such shares shall be issued upon the
exercise of the option.

 

2. The option shall not be transferable otherwise than by will or the laws of
descent and distribution, and the option shall be exercisable, during the
lifetime of the Optionee, only by the Optionee. Without limiting the generality
of the foregoing, the option may not be assigned, transferred (except as
aforesaid), pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the option contrary to the provisions hereof, and the levy of any execution,
attachment, or similar process upon the option shall be null and void and
without effect.

 

3. In the event of the termination of service of the Optionee otherwise than by
reason of death, total and permanent disability or a Qualified Retirement as set
forth in paragraph 4 hereof, the Optionee may (subject to the provisions of
paragraph 5 hereof) exercise the option to the extent that the Optionee was
entitled to do so pursuant to the provisions of paragraph 1 hereof at the time
of such termination, at any time within three (3) months after such termination,
but not after ten (10) years from the date hereof.

 

4.

Except as provided in the last two sentences of this paragraph, in the event of
a Qualified Retirement, which means a retirement under a retirement policy of
the Board for Non-Employee Directors (a “Qualified Retirement”), the Optionee
may exercise the option to the extent the option is exercisable or becomes
exercisable under its terms at any time during the term of the option grant. In
the event of termination for total and permanent disability as defined in
Navistar International Corporation’s (the “Corporation”) long term disability
programs, the Optionee may exercise the option, to the extent the option is
exercisable or becomes exercisable under its terms, at any time within three
(3) years after termination for total and permanent disability, or, if later,
within three (3) years after the date on which the option becomes exercisable
with respect to such shares, but not after the term of the option. In the event
of the death of the Optionee while the option is outstanding, the option may be
exercised by a legatee or legatees of the Optionee under the Optionee’s last
Will, or by the personal representatives or distributees of the Optionee, at any
time within a period of two (2) years after the death of the Optionee, but not
after the term of the grant. If death occurs while the Optionee is performing
services for the Corporation, or after a Qualified Retirement, or during the
three-year period following termination for total and permanent disability, the
option may be exercised to the extent of the remaining shares covered by the
option, whether or not such shares were exercisable at the date of death. If
death occurs during the three-month period provided by paragraph 3 following
termination for other than death, total and permanent disability or Qualified
Retirement, the option subject to such three-month period may be exercised to
the extent of the number of shares that were exercisable at the date of death.
Notwithstanding the other provisions of this paragraph 4,

 

E-11



--------------------------------------------------------------------------------

 

no option which is not exercisable at the time of a Qualified Retirement shall
become exercisable after such Qualified Retirement if, without the written
consent of the Corporation, the Optionee engages in a business, whether as
owner, partner, officer, employee or otherwise, which is in competition with the
Corporation or one of its affiliates, and if the Optionee’s participation in
such business is deemed by the Corporation to be detrimental to the best
interests of the Corporation. The determination as to whether such business is
in competition with the Corporation or any of its affiliates, and whether such
participation by such person is detrimental to the best interests of the
Corporation, shall be made by the Corporation in its absolute discretion, and
the decision of the Corporation with respect thereto, including its
determination as to when the participation in such competitive business
commenced, shall be conclusive.

 

5. Any option which did not become exercisable and which cannot become
exercisable under the terms of the option, and any option that ceased to be
exercisable and cannot again become exercisable under the terms of the option
shall terminate.

 

6. In the event of a Change in Control, all outstanding options will immediately
become exercisable and shall be exercisable for a period of three (3) years from
the date of Change in Control regardless of the original term or service status
of the Optionee. Change in Control shall be deemed to have occurred if (i) any
“person” or “group” (as such terms are used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934), other than employee or retiree benefit plans
or trusts sponsored or established by the Corporation or Navistar, Inc.
(formerly known as International Truck and Engine Corporation), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934), directly or indirectly, of securities of the Corporation
representing 25% or more of the combined voting power of the Corporation’s then
outstanding securities, (ii) the following individuals cease for any reason to
constitute more than three-fourths of the number of directors then serving on
the Board of Directors of the Corporation: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Corporation) whose appointment or election by the
Board or nomination for election by the Corporation's stockholders was approved
by the vote of at least two-thirds (2/3) of the directors then still in office
or whose appointment, election or nomination was previously so approved or
recommended; (iii) any dissolution or liquidation of the Corporation or
Navistar, Inc. (formerly known as International Truck and Engine Corporation) or
sale or disposition of all or substantially all (more than 50%) of the assets of
the Corporation or of Navistar, Inc. (formerly known as International Truck and
Engine Corporation) occurs; or (iv) as the result of, or in connection with, any
cash tender offer, exchange offer, merger or other business combination, sale of
assets, proxy or consent solicitation, contested election or substantial stock
accumulation (each a “Control Transaction”), the members of the Board of
Directors of the Corporation immediately prior to the first public announcement
relating to such Control Transaction shall immediately thereafter, or within two
(2) years, cease to constitute a majority of the Board of Directors of the
Corporation. Notwithstanding the foregoing, the sale or disposition of any or
all of the assets or stock of Navistar Financial Corporation shall not be deemed
a Change in Control.

 

7.

If all or any portion of the option is exercised subsequent to any stock
dividend, stock split, recapitalization, combination or exchange of shares,
reorganization (including, but not limited to, merger or consolidation),
liquidation or other event occurring after the date hereof, as a result of which
any shares or other securities of the Corporation or any other entity
(including, but not limited to, any subsidiary of the Corporation) shall be
issued in respect of the outstanding shares of Common Stock, or shares of Common
Stock shall be changed into the same or a different number of shares or other
securities of the same or any other class or classes, the person or persons so
exercising the option shall receive, for the aggregate price paid upon such
exercise, the class and aggregate number of shares or other securities which, if
shares of Common Stock (as authorized at the date hereof) had been purchased on
the date hereof for the same aggregate price (on the basis of the price per
share) and had not been disposed of, such person or persons would be holding at
the time of such exercise as a result of such purchase any and all such stock
dividends, stock splits, recapitalizations, combinations or exchanges of shares,
reorganizations, liquidations or other events. In the

 

E-12



--------------------------------------------------------------------------------

 

event of any corporate reorganization, separation or division (including, but
not limited to, split-up, split off, spin-off or sale of assets) as a result of
which any cash or shares or other securities of any entity other than the
Corporation (including, but not limited to, any subsidiary of the Corporation),
shall be distributed in respect of the outstanding shares of Common Stock, a
committee of the Board shall make such adjustments in the terms of the option
(including, but not limited to, the number of shares covered and the purchase
price of such shares) as it may deem appropriate to provide equitably for the
Optionee’s interest in the option. Upon any adjustment as aforesaid, the minimum
number of full shares that may be purchased upon any exercise of the option as
specified in paragraph 1 shall be adjusted proportionately. No fractional shares
shall be issued upon any exercise of the option, and the aggregate price paid
shall be appropriately reduced on account of any fractional share not issued.

 

8. Subject to the terms and conditions contained herein, in the Award Agreement
and the Plan, the option may be exercised by giving notice as provided in
instructions issued by the Secretary for the exercise of options, which
instructions may provide for the use of agents, including stock brokers, to
effect exercise of options, or in the absence of such instructions, by written
notice to the Secretary of the Corporation at the location of its principal
office at the time of exercise, which is currently located at 4201 Winfield
Road, Warrenville, Illinois 60555. Such notice shall state the election to
exercise the option and the number of shares in respect of which it is being
exercised, shall be signed by the person or persons so exercising the option and
shall be accompanied by instructions to the Secretary to exercise, in whole or
in part, through a cashless exercise, net-exercise (as defined in the Plan), or
other arrangements through agents, including stockbrokers, under arrangements
established by the Corporation for the exercise of the option, or, if not
covered by such instructions, for payment of the full purchase price of said
shares by cash, including a personal check made payable to the Corporation, or
by delivering at fair market value on the date of exercise unrestricted Common
Stock already owned by the Optionee, or by any combination of cash and Common
Stock, and in either case, by payment to the Corporation of any withholding tax
due with respect to any Optionee who is a citizen or resident of a foreign
country or is otherwise then imposed effective as of the date of exercise by
then applicable law. Shares which otherwise would be delivered to the holder of
an option may be delivered, at the election of the holder, to the Corporation in
payment of any such withholding taxes due in connection with an exercise. In no
event may successive simultaneous pyramiding be used to exercise an option. A
certificate or certificates representing said shares shall be delivered as soon
as practicable after the notice shall be received by the Corporation. The
certificate or certificates for the shares as to which the option shall have
been so exercised shall be registered in the name of the person or persons so
exercising the option and shall be delivered as aforesaid to or upon the written
order of the person or persons exercising the option. In the event the option
shall be exercised, pursuant to paragraph 4 hereof, by any person or persons
other than the Optionee, such notice shall be accompanied by appropriate proof
of the right of such person or the persons to exercise the option. The date of
exercise of the option shall be the date on which the aforesaid written notice,
properly executed and accompanied as aforesaid, is received under the
Secretary’s instructions or by the Secretary. The payment due to the Optionee
upon exercise of the option will be settled solely in Common Stock. All shares
that shall be purchased upon the exercise of the option as provided herein shall
be fully paid and non-assessable.

 

9. [Reserved]

 

10. The Corporation shall at all times during the term of the option reserve and
keep available such number of shares of Common Stock as will be sufficient to
satisfy the requirements contained herein, in the Award Agreement and in the
Plan, shall pay all original issue and/or transfer taxes with respect to the
issue and/or transfer of shares pursuant hereto and all other fees and expenses
necessarily incurred by the Corporation in connection therewith and will from
time to time use its best efforts to comply with all laws and regulations which,
in the opinion of counsel for the Corporation, shall be applicable thereto. If
the Plan pursuant to which the option is exercised provides that only treasury
stock will be used to satisfy the requirements of the option, only treasury
stock that has been listed on the exchange will be used.

 

11. As used herein, the term “Common Stock” shall mean the class of stock
designated “Common Stock” in the Restated Certificate of Incorporation of the
Corporation.

 

E-13



--------------------------------------------------------------------------------

12. The terms and conditions contained herein and in the Award Agreement shall
be subject to and governed by the terms of the Plan, a copy of which is being
delivered herewith to the Optionee. If there are any inconsistencies or
conflicts between the Award Agreement, this Supplement, and the Plan, the terms
of the Plan will control and govern. Optionee acknowledges that the Plan may be
amended, prospectively or retroactively in order to comply with the requirements
of the Internal Revenue Code governing deferred compensation, and Optionee
agrees to comply with the terms of the Plan as so amended from time to time.

 

E-14



--------------------------------------------------------------------------------

EXHIBIT 10.97

NAVISTAR INTERNATIONAL CORPORATION

INCENTIVE STOCK OPTION AGREEMENT SUPPLEMENT

 

1. This option shall be treated as an Incentive Stock Option. The option is
granted under the terms of the Navistar International Corporation 2004
Performance Incentive Plan, as may be amended from time to time (the “Plan”), as
indicated in the Incentive Stock Option Award Agreement (the “Award Agreement”).
The term of the option shall be for a period of ten (10) years from the date of
grant, or such shorter period as is prescribed in paragraphs 3, 4, and 5 hereof;
provided, however, that in the event of a Qualified Retirement in connection
with which an employee receives a termination payment under an Executive
Severance Agreement entered into between the employee and the Corporation or any
of its subsidiaries (other than in connection with a Change in Control of the
Corporation), the term of the option shall expire three (3) months after such
termination of employment, but not after ten (10) years from the date hereof.
The option shall be exercisable to the extent of the number of shares specified
in the Award Agreement as exercisable one year after the date of grant, to the
extent of the number of shares specified in the Award Agreement as exercisable
two years after the date of grant, and to the extent of the number of shares
specified in the Award Agreement as exercisable three years after the date of
grant. The option may be exercised, at any time or from time to time during said
term, as to all full shares that have become so purchasable. Except as provided
in paragraphs 3, 4, and 6 hereof, the option may not be exercised unless the
optionee shall, at the time of exercise, be an employee of the Navistar
International Corporation (the “Corporation”) or a subsidiary thereof. The
optionee shall have none of the rights of a shareowner with respect to any of
the shares of Common Stock subject to the option until such shares shall be
issued upon the exercise of the option.

 

2. The option shall not be transferable otherwise than by will or the laws of
descent and distribution, and the option shall be exercisable, during the
lifetime of the optionee, only by the optionee. Without limiting the generality
of the foregoing, the option may not be assigned, transferred (except as
aforesaid), pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the option contrary to the provisions hereof, and the levy of any execution,
attachment, or similar process upon the option shall be null and void and
without effect.

 

3. In the event of the termination of the employment of the optionee otherwise
than by reason of death, total and permanent disability or a Qualified
Retirement as set forth in paragraph 4 hereof, the optionee may (subject to the
provisions of paragraph 5 hereof) exercise the option to the extent that the
optionee was entitled to do so pursuant to the provisions of paragraph 1 hereof
at the time of such termination, at any time within three (3) months after such
termination, but not after ten (10) years from the date hereof. The option shall
not be affected by any change of employment so long as the optionee continues to
be an employee of the Corporation or of a subsidiary thereof or by any temporary
leave of absence approved, if for a period of not more than ninety (90) days, by
an officer of the Corporation or the subsidiary thereof, as the case may be, by
which the optionee is employed or, if for a period longer than ninety (90) days,
approved by the Committee on Compensation and Governance of the Board of
Directors of the Corporation (the “Committee”); provided, however, if the
optionee is terminated for cause as defined in the International Truck and
Engine Corporation Income Protection Plan or any successor plan thereto, as each
may be amended from time to time, or if the optionee is covered by a different
severance plan or agreement, then as defined in such plan or agreement, the
three-month period provided by this subsection shall not apply and the option
shall cease to be exercisable and shall lapse as of the effective date of the
termination of the optionee. Nothing herein contained shall confer on the
optionee any right to continue in the employ of the Corporation or any
subsidiary or interfere in any way with the right of the Corporation or any
subsidiary thereof to terminate the employment of the optionee at any time.

 

E-15



--------------------------------------------------------------------------------

4. Except as provided in the last two sentences of this Section 4, in the event
of a Qualified Retirement, which means with respect to an employee a termination
from employment from the Corporation or any of its subsidiaries that occurs
after the employee attains age 55 and at the time of the termination the
employee has either: (i) 10 or more years of continuous service as a full-time
employee, or (ii) 10 or more years of service that would constitute credited
service under the definition contained in the International Truck and Engine
Corporation Retirement Plan for Salaried Employees, as may be amended from time
to time (the “RPSE”), (a “Qualified Retirement”), the optionee may exercise the
option to the extent the option is exercisable or becomes exercisable under its
terms at any time during the term of the option grant. In the event of
termination for total and permanent disability as defined in the Corporation’s
long term disability programs, the optionee may exercise the option, to the
extent the option is exercisable or becomes exercisable under its terms, at any
time within three (3) years after termination for total and permanent
disability, or, if later, within three (3) years after the date on which the
option becomes exercisable with respect to such shares, but not after the term
of the option. In the event of the death of the optionee while the option is
outstanding, the option may be exercised by a legatee or legatees of the
optionee under the optionee’s last Will, or by the personal representatives or
distributees of the optionee, at any time within a period of two (2) years after
the death of the optionee, but not after the term of the grant. If death occurs
while employed by the Corporation or a subsidiary thereof, or after a Qualified
Retirement, or during the three-year period following termination for total and
permanent disability, the option may be exercised to the extent of the remaining
shares covered by option whether or not such shares were exercisable at the date
of death. If death occurs during the three-month period provided by Paragraph 3
following termination for other than death, total and permanent disability or
Qualified Retirement, the option subject to such three-month period may be
exercised to the extent of the number of shares that were exercisable at the
date of death. Notwithstanding the other provisions of this Paragraph 4, no
option which is not exercisable at the time of a Qualified Retirement shall
become exercisable after such Qualified Retirement if, without the written
consent of the Corporation, the optionee engages in a business, whether as
owner, partner, officer, employee or otherwise, which is in competition with the
Corporation or one of its affiliates, and if the optionee’s participation in
such business is deemed by the Corporation to be detrimental to the best
interests of the Corporation. The determination as to whether such business is
in competition with the Corporation or any of its affiliates, and whether such
participation by such person is detrimental to the best interests of the
Corporation, shall be made by the Corporation in its absolute discretion, and
the decision of the Corporation with respect thereto, including its
determination as to when the participation in such competitive business
commenced, shall be conclusive.

 

5. Any option which did not become exercisable and which cannot become
exercisable under the terms of the option, and any option that ceased to be
exercisable and cannot again become exercisable under the terms of the option
shall terminate.

 

6.

In the event of a Change in Control, all outstanding options will immediately
become exercisable and shall be exercisable for a period of three (3) years from
the date of Change in Control regardless of the original term or employment
status, except the term of option that is an Incentive Stock Option as defined
in the Plan shall not extend beyond ten (10) years from the date of grant. A
Change in Control shall be deemed to have occurred if (i) any “person” or
“group” (as such terms are used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934), other than employee or retiree benefit plans or trusts
sponsored or established by the Corporation or Navistar, Inc. (formerly known as
International Truck and Engine Corporation), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of securities of the Corporation representing 25% or
more of the combined voting power of the Corporation’s then outstanding
securities, (ii) the following individuals cease for any reason to constitute
more than three-fourths of the number of directors then serving on the Board of
Directors of the Corporation: individuals who, on the date hereof, constitute
the Board and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Corporation) whose appointment or election by the Board or
nomination for election by the Corporation’s stockholders was approved by the
vote of at least two-thirds (2/3) of the directors then still in office or whose

 

E-16



--------------------------------------------------------------------------------

 

appointment, election or nomination was previously so approved or recommended;
(iii) any dissolution or liquidation of the Corporation or Navistar, Inc.
(formerly known as International Truck and Engine Corporation) or sale or
disposition of all or substantially all (more than 50%) of the assets of the
Corporation or of Navistar, Inc. (formerly known as International Truck and
Engine Corporation) occurs; or (iv) as the result of, or in connection with, any
cash tender offer, exchange offer, merger or other business combination, sale of
assets, proxy or consent solicitation, contested election or substantial stock
accumulation (each, a “Control Transaction”), the members of the Board of
Directors of the Corporation immediately prior to the first public announcement
relating to such Control Transaction shall immediately thereafter, or within two
(2) years, cease to constitute a majority of the Board of Directors of the
Corporation. Notwithstanding the foregoing, the sale or disposition of any or
all of the assets or stock of Navistar Financial Corporation shall not be deemed
a Change in Control.

 

7. If all or any portion of the option is exercised subsequent to any stock
dividend, stock split, recapitalization, combination or exchange of shares,
reorganization (including, but not limited to, merger or consolidation),
liquidation or other event occurring after the date hereof, as a result of which
any shares or other securities of the Corporation or any other entity
(including, but not limited to, any subsidiary of the Corporation) shall be
issued in respect of the outstanding shares of Common Stock, or shares of Common
Stock shall be changed into the same or a different number of shares or other
securities of the same or any other class or classes, the person or persons so
exercising the option shall receive, for the aggregate price paid upon such
exercise, the class and aggregate number of shares or other securities which, if
shares of Common Stock (as authorized at the date hereof) had been purchased on
the date hereof for the same aggregate price (on the basis of the price per
share) and had not been disposed of, such person or persons would be holding at
the time of such exercise as a result of such purchase any and all such stock
dividends, stock splits, recapitalizations, combinations or exchanges of shares,
reorganizations, liquidations or other events. In the event of any corporate
reorganization, separation or division (including, but not limited to, split-up,
split off, spin-off or sale of assets) as a result of which any cash or shares
or other securities of any entity other than the Corporation (including, but not
limited to, any subsidiary of the Corporation), shall be distributed in respect
of the outstanding shares of Common Stock, a committee of the Board shall make
such adjustments in the terms of the option (including, but not limited to, the
number of shares covered and the purchase price of such shares) as it may deem
appropriate to provide equitably for the optionee's interest in the option. Upon
any adjustment as aforesaid, the minimum number of full shares that may be
purchased upon any exercise of the option as specified in paragraph 1 shall be
adjusted proportionately. No fractional shares shall be issued upon any exercise
of the option, and the aggregate price paid shall be appropriately reduced on
account of any fractional share not issued.

 

8.

Subject to the terms and conditions contained herein, in the Award Agreement and
the Plan, the option may be exercised by giving notice as provided in
instructions issued by the Secretary for the exercise of options generally,
which instructions may provide for the use of agents, including stock brokers,
to effect exercise of options, or in the absence of such instructions, by
written notice to the Secretary of the Corporation at the location of its
principal office at the time of exercise, which is currently located at 4201
Winfield Road, Warrenville, Illinois 60555. Such notice shall state the election
to exercise the option and the number of shares in respect of which it is being
exercised, shall be signed by the person or persons so exercising the option and
shall be accompanied by instructions to the Secretary to exercise, in whole or
in part, through a cashless exercise, net-exercise (as defined in the Plan), or
other arrangements through agents, including stockbrokers, under arrangements
established by the Corporation for the exercise of the option, or, if not
covered by such instructions, for payment of the full purchase price of said
shares by cash, including a personal check made payable to the Corporation, or
by delivering at fair market value on the date of exercise unrestricted Common
Stock already owned by the optionee, or by any combination of cash and Common
Stock, and in either case, by payment to the Corporation of any withholding tax.
Shares which otherwise would be delivered to the holder of an option may be
delivered, at the election of the holder, to the Corporation in payment of
Federal, state and/or local withholding taxes due in connection with an
exercise. In no event may successive simultaneous pyramiding be used to exercise
an option. A certificate or certificates representing said shares shall be
delivered as soon as practicable after the notice shall be

 

E-17



--------------------------------------------------------------------------------

 

received by the Corporation. The certificate or certificates for the shares as
to which the option shall have been so exercised shall be registered in the name
of the person or persons so exercising the option and shall be delivered as
aforesaid to or upon the written order of the person or persons exercising the
option. In the event that the option shall be exercised, pursuant to paragraph 4
hereof, by any person or persons other than the optionee, such notice shall be
accompanied by appropriate proof of the right of such person or the persons to
exercise the option. The date of exercise of the option shall be the date on
which the aforesaid written notice, properly executed and accompanied as
aforesaid, is received under the Secretary’s instructions or by the Secretary.
The payment due to the optionee upon exercise of the option will be settled
solely in Common Stock. All shares that shall be purchased upon the exercise of
the option as provided herein shall be fully paid and non-assessable.

 

9. [Reserved]

 

10. The Corporation shall at all times during the term of the option reserve and
keep available such number of shares of Common Stock as will be sufficient to
satisfy the requirements contained herein, in the Award Agreement and in the
Plan, shall pay all original issue and/or transfer taxes with respect to the
issue and/or transfer of shares pursuant hereto and all other fees and expenses
necessarily incurred by the Corporation in connection therewith and will from
time to time use its best efforts to comply with all laws and regulations which,
in the opinion of counsel for the Corporation, shall be applicable thereto. If
the Plan pursuant to which the option is exercised provides that only treasury
stock will be used to satisfy the requirements of options, only treasury stock
that has been listed on the exchange will be used.

 

11. As used herein, the term “subsidiary” shall mean any present and future
subsidiary of the Corporation, and the term “Common Stock” shall mean the class
of stock designated “Common Stock” in the Restated Certificate of Incorporation
of the Corporation.

 

12. The terms and conditions contained herein and in the Award Agreement shall
be subject to and governed by the terms of the Plan, a copy of which is being
delivered herewith to the optionee. If there are any inconsistencies or
conflicts between the Award Agreement, this Supplement, and the Plan, the terms
of the Plan will control and govern. Optionee acknowledges that the Plan may be
amended, prospectively or retroactively in order to comply with the requirements
of the Internal Revenue Code governing deferred compensation, and optionee
agrees to comply with the terms of the Plan as so amended from time to time.

 

E-18



--------------------------------------------------------------------------------

EXHIBIT 10.98

 

LOGO [g16274g05q16.jpg]

 

 

 

NAVISTAR INTERNATIONAL CORPORATION

 

Amended and Restated

Executive Stock Ownership Program

 

January 9, 2009

 

E-19



--------------------------------------------------------------------------------

NAVISTAR INTERNATIONAL CORPORATION

EXECUTIVE STOCK OWNERSHIP PROGRAM

(Amended and restated as of January 9, 2009)

INTRODUCTION

On June 16, 1997, the Board of Directors (the “Board”) of Navistar International
Corporation (the “Company”) approved the terms of the Executive Stock Ownership
Program, as may be subsequently amended from time to time (the “Program”), in
which all officers and senior managers of the Company and its participating
subsidiaries or affiliates who are employed in organization level 9 or above (or
its equivalent under prior or future organization structures) (individually, a
“Participant” and collectively, the “Participants”) will participate. As a
Participant, the Program requires you to make a substantial investment in the
common stock of the Company. This document describes the terms of the Program.

Senior management and the Board believe that, in order for the Company to become
the best truck and engine company in North America, senior management of the
Company and its participating subsidiaries or affiliates must have a significant
ownership stake in the Company. The Program requires you and every other member
of senior management to acquire such an ownership stake, and to do so promptly.
The goal of the Program is to secure your individual commitment to the
management team that intends to implement the vision for the Company and our
shareowners, by requiring you to make an “at risk” investment of personal funds
as well as career success in the Company. In this way, the Program will
reinforce the behavior of every member of senior management to act like an
owner.

In connection with the adoption of the Program, the Board approved certain
changes to the executive severance agreements that the Company enters into with
its officers and senior managers. The new terms of the severance agreement
enhance your protection in the event of a qualifying termination of employment
or a change in control of the Company. In this way, the Company is making a
greater commitment to you at the same time as you are making a greater
commitment to the Company.

THE STOCK OWNERSHIP REQUIREMENT

Mandatory Ownership Requirement. The Program imposes a mandatory requirement
that you own a specified amount of the Company’s common stock, $0.10 par value
per share (“Stock”). Failure to continuously own the required amounts of Stock
at the times required under the Program will constitute grounds for the
conversion of future annual incentive payments into Deferred Shares (as
discussed below).

Required Levels of Stock Ownership. Under the Program, you will be required to
own a number of shares of Stock calculated by reference to your base salary, a
multiplier assigned to your organization level (or its equivalent), and the
average of the high and low prices of Stock (rounded down to the nearest dollar)
on the date you first became subject to the Program (i.e., the date you are
promoted to organization level 9 or above (or its equivalent) or are newly hired
at organization level 9 or above (or its equivalent)). The actual number of
shares of Stock that you will be required to own under the Program (the
“Ownership Requirement”) will be provided to you in a written statement. Exhibit
A, which is attached hereto, provides you with a sample of this written
statement.

Subject to the Board’s right to review and amend the Program, your Ownership
Requirement will not vary with changes in the market price of Stock during the
life of the Program. In addition, your Ownership Requirement will not change in
the event your base salary is increased or decreased while you remain in the
same organization level (or its equivalent).

Unless otherwise determined by the Board, in the event you are promoted to a
higher organization level (or its equivalent) after you become subject to the
Program, you will become subject to the Ownership Requirement

 

E-20



--------------------------------------------------------------------------------

applicable to that organization level (or its equivalent), based on your
then-current base salary. The additional number of shares of Stock needed to
meet your new Ownership Requirement will be calculated based on the average of
the high and low prices of Stock (rounded down to the nearest dollar) on the
effective date of your promotion (net of the dollar amount associated with your
original Ownership Requirement or, if applicable, each subsequent Ownership
Requirement preceding the effective date of your most recent promotion, as
appropriate, using the average of the high and low prices of Stock (rounded down
to the nearest dollar) on the date you first became subject to the Program or,
if applicable, the effective date of each such subsequent promotion preceding
the effective date of your most recent promotion, as appropriate). For example,
assume a Participant in organization level 10 (or its equivalent) is required to
own 13,235 shares of Stock based on a $150,000 base salary, a multiplier of 1.5
times his base salary and a $17.00 average market price of the Stock on the date
on which he or she first became subject to the Program. Further assume that the
Participant is promoted to organization level 11 (or its equivalent) at a base
salary of $200,000, with a multiplier of 2.25 times his or her base salary, when
the average market price of the Stock on his date of promotion is $20. The
additional number of shares of Stock needed to satisfy his or her new Ownership
Requirement is 11,250, calculated as follows:

 

Level 10:

   $150,000    Base Salary       x 1.5    Organization Level Multiplier        
         $225,000        $17.00 = 13,235 Shares*    Original Ownership
Requirement

Level 11:

   $200,000    Base Salary       x 2.25    Organization Level Multiplier        
         $450,000          -$224,995    ($17.00 x 13,235 Shares)              
   $225,005        $20.00 = 11,250 Shares*    Additional Ownership Requirement

 

* Rounded down to the nearest number of whole shares.

The Board intends to review the Ownership Requirements from time to time, and
reserves the right to adjust the Ownership Requirements at any time in its
complete and sole discretion to reflect, among other things, market conditions
and the Company's ongoing executive compensation programs.

Time to Meet Ownership Requirement. The Ownership Requirement will be phased in,
so that you will be required to own shares of Stock representing:

 

 

(i)

one-fifth of your Ownership Requirement (the “Initial Ownership Requirement”)
within 6 months after the date you become subject to the Program (the “1st
Tranche Deadline”);

 

 

(ii)

three-fifths of your Ownership Requirement (the “Second Ownership Requirement”)
within 36 months after the date you become subject to the Program (the “2nd
Tranche Deadline”); and

 

  (iii) the full amount of your Ownership Requirement (the “Final Ownership
Requirement”) within 60 months after the date you become subject to the Program
(the “Ownership Deadline”).

In the case of any promoted or newly hired Participant, any additional or new
Ownership Requirement will be phased in so that one-fifth of such additional or
new Ownership Requirement must be met within 6 months after the date such
Participant is promoted or newly hired, three-fifths within 36 months after such
date, and in full within 60 months after such date. Except as otherwise provided
herein, deadlines applicable to any original Ownership Requirement will not be
altered.

Restriction on Sales or Dispositions of Stock. Once your Ownership Requirement
is met, you must continue to own sufficient Stock to meet the Ownership
Requirement until the Ownership Requirement lapses (as discussed below) or the
Program is terminated. The Program is intended to be indefinite in duration.
However, except as otherwise specified herein or as otherwise required by
applicable law, the Company reserves the right to amend, modify, or terminate
the Program at any time, in part or in its entirety, including, without
limitation, with respect to any or all Participants, regardless of any resulting
income tax or other consequences to Participants.

 

E-21



--------------------------------------------------------------------------------

Under the Program, you may not sell or dispose of any shares of Stock that you
own (as determined under the Program) at any time that you have not met the full
Ownership Requirement, or to the extent the sale or disposition would cause your
ownership to fall below your full Ownership Requirement. This means, for
example, that even if you own shares of Stock in excess of one-fifth of your
Ownership Requirement between the 1st Tranche Deadline and the 2 nd Tranche
Deadline, you could not sell such excess shares. You can only sell shares of
Stock if you have met your full Ownership Requirement, and only to the extent
the sale of such shares does not cause you to fall below your full Ownership
Requirement.

In the event that you should sell or dispose of shares of Stock in violation of
the Program's requirements, such action may constitute grounds for the reduction
of future equity awards and/or the conversion of future annual incentive
payments into Deferred Shares (as discussed below). The Program does not impose
a legal restriction on the transferability of the shares of Stock (other than
Deferred Shares acquired under the Program and Premium Share Units awarded under
the 2004 PIP, as discussed below), but imposes the potential penalty of the
reduction of future equity awards and/or the conversion of future annual
incentive payments into Deferred Shares (as discussed below). Thus, it is up to
you to ensure that shares of Stock subject to the Program are not sold or
disposed in violation of the Program’s requirements. The Program does not
prohibit a pledge of shares of Stock as security for a loan, but if the shares
of Stock are sold or disposed of as a result of such pledge (for example, due to
a default by you on such loan), such sale or disposition will constitute grounds
for the reduction of future equity awards and/or the conversion of future annual
incentive payments into Deferred Shares (as discussed below). Short positions
and “put equivalent” derivative securities positions will be deemed a
disposition for purposes of the Program.

If you are an officer of the Company subject to the reporting and short-swing
profits liability provisions of Section 16 of the Securities Exchange Act of
1934, as amended, any purchases you make in the open market in order to meet
your Ownership Requirement will be non-exempt transactions, which could
potentially be matched with any sale within less than six months before the
purchase or six months after the purchase to yield short-swing profits
liability.

All purchases and sales of Stock in the market are subject to all applicable
federal and state laws prohibiting transactions while in possession of certain
material non-public information, and to all Company policies prohibiting trading
on the basis of material non-public information. Under the Company’s policies,
you are required to pre-clear any transaction involving the acquisition or sale
of shares of Stock with the Company's General Counsel or Corporate Secretary.
All shares of Stock acquired or sold must be reported to the Office of the
Secretary on Exhibit B, which is attached hereto.

Shares Deemed Owned Under the Program. Shares of Stock that count toward meeting
your Ownership Requirement are shares in which you have an exclusive pecuniary
interest, and shares in which you and members of your immediate family have an
exclusive pecuniary interest if such members have consented to such shares being
deemed owned by you for purposes of the Program and being subject to the terms
hereof. This would include shares of Stock owned directly by you, either in
record name or in a brokerage account, shares owned by you as a participant in a
tax-qualified defined contribution plan sponsored by the Company or any of its
subsidiaries or affiliates (e.g. one of the Company’s 401(k) Retirement Savings
Plans), shares acquired under the Company’s 2004 Performance Incentive Plan, as
amended from time to time (the “2004 PIP”), shares acquired under the share
purchase features of the Program, including units representing Deferred Shares
(as discussed below) and Premium Share Units awarded under the 2004 PIP (as
discussed below), and shares or share units under any other plan or program of
the Company or any of its subsidiaries or affiliates if and to the extent so
designated by the administrator of the Program. In addition, shares or share
units of Stock held under any Company plan under which the vesting conditions
are not dependent upon the achievement of a performance goal will count toward
meeting your Ownership Requirement; provided, however, that in the event you
have irrevocably elected stock withholding in connection with an award of such
shares or share units, the number of such shares or share units that count
toward meeting your Ownership Requirement will be reduced to the net number of
such shares or share units remaining after applying the applicable rate of
withholding (rounded down to the nearest whole share).

 

E-22



--------------------------------------------------------------------------------

On the other hand, shares or share units of Stock held under any Company plan
that may or may not vest depending on the achievement of a performance goal will
not be deemed to be owned by you until such time as such shares or share units
have become vested, and shares which may be acquired upon exercise of an option
(whether or not then exercisable) will not be deemed owned by you until such
option is duly exercised. In this regard, the surrender or withholding of shares
of Stock to pay the exercise price or tax withholding with respect to an option
or vesting of shares or share units of Stock will not be deemed a sale or
disposition of shares of Stock for purposes of the Program. Shares in which any
other person (other than an immediate family member if such member has consented
as aforesaid) has a pecuniary interest will not be deemed to be owned by you for
purposes of the Program, and will not be subject to restrictions on sale or
disposition.

Lapse of Ownership Requirement; Change in Control. Your Ownership Requirement
will lapse upon your termination of employment for any reason. In addition, each
Participant’s Ownership Requirement will lapse upon a Change in Control, as
defined below.

For purposes of the Program, a “Change in Control” will be deemed to have
occurred if (i) any “person” or “group” (as such terms are used in Section 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended), other than
employee or retiree benefit plans or trusts sponsored or established by the
Company or any of its subsidiaries or affiliates, including, without limitation,
Navistar, Inc., and each such successor thereto, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company representing 25%
or more of the combined voting power of the Company’s then outstanding
securities; (ii) the following individuals cease for any reason to constitute
more than three-fourths of the number of directors then serving on the Board:
individuals who, on the date hereof, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including, but not limited to, a
consent solicitation relating to election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved by the vote of at least two-thirds (2/3) of the
directors then still in office or whose appointment, election or nomination was
previously so approved or recommended; (iii) any dissolution or liquidation of
the Company or Navistar, Inc. or sale or disposition of all or substantially all
(more than 50%) of the assets of the Company or of Navistar, Inc. occurs; or
(iv) as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation, contested election or substantial stock accumulation (a “Control
Transaction”), the members of the Board immediately prior to the first public
announcement relating to such Control Transaction shall immediately thereafter,
or within two years thereafter, cease to constitute a majority of the Board.
Notwithstanding the foregoing, the sale or disposition of any or all of the
assets or stock of Navistar Financial Corporation shall not be deemed a Change
in Control.

Ownership Reporting and Certification. Participants will be required to
periodically file reports as to their ownership of shares of Stock under the
Program, including acquisitions, sales or dispositions of Stock.

ACQUISITIONS OF SHARES UNDER THE PROGRAM

Overview. The Program includes a number of features to enable Participants to
acquire shares of Stock, as well as features to encourage or require
Participants to make a substantial and prompt commitment to meeting their
Ownership Requirement.

Grandfathered Company Loans To Meet Ownership Requirements. In accordance with
Section 402 of the Sarbanes-Oxley Act of 2002, effective July 30, 2002, the
Company no longer extends or arranges for credit to Participants to assist them
in meeting their Ownership Requirement. Any loans extended to Participants to
assist them in meeting their Ownership Requirement prior to July 30, 2002 will
be grandfathered and remain in effect in accordance with the terms and
conditions as contained in their promissory note.

Acquisitions From the Company. The Program provides for the purchase of units
representing shares of Stock (“Deferred Shares”) from the Company. In addition,
the Program provides for awards under the 2004 PIP of

 

E-23



--------------------------------------------------------------------------------

restricted stock units (“Premium Share Units”) as an incentive to Participants
to promptly acquire shares of Stock to meet their Ownership Requirement. A
Participant may acquire shares of Stock from the Company as follows:

 

  (a) Base Salary Reduction. Up to four-fifths of your Ownership Requirement may
be satisfied through base salary reduction, under which you can elect to
purchase Deferred Shares by having a portion of your future base salary reduced,
on a pre-tax basis, over any period up to five years. You may elect any
percentage between 10% and 50% of your future monthly base salary to be reduced
and used to acquire Deferred Shares. If you wish to make a base salary reduction
election, you must complete and submit Exhibit C, which is attached hereto, to
the Office of the Secretary (1) within the first 30 days after you become
subject to the Program (or first become eligible to participate in any other
plan with which the Program is aggregated under applicable federal tax rules),
or (2) if that 30-day period has expired, before the close of your taxable year
(generally, December 31) preceding the taxable year in which you will earn the
base salary that will be reduced. Except as permitted under applicable federal
tax rules, including, without limitation, the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and applicable regulations and
other applicable guidance issued thereunder (the “Code”), your base salary
reduction election is irrevocable after the applicable election deadline
described above. If you make a base salary reduction election, you will acquire
Deferred Shares on each date on which the corresponding base salary reduction
amount would otherwise have been payable to you in an amount determined by
dividing (i) the amount of such base salary reduction to be applied to purchase
Deferred Shares by (ii) the average of the high and low prices of a share of
Stock as set forth in the New York Stock Exchange Composite Transactions listing
published in the Wall Street Journal or equivalent financial publication (the
“Fair Market Value”) on the date your base salary reduction would have been
otherwise payable to you (or if that date is not a trading day, on the most
recent previous trading date). Your base salary deduction will be evidenced by a
bookkeeping entry, backed only by the Company’s general assets that are subject
to the Company’s creditors. Deferred Shares acquired through the application of
your base salary reduction election will be immediately fully vested, provided
that such Deferred Shares generally will not be settled by delivery of actual
Stock until your termination of employment (as described below).

 

  (b)

Annual Incentive Reduction. Your Ownership Requirement may be satisfied through
annual incentive reduction, under which you can elect to purchase Deferred
Shares by having a portion of any future annual incentive payments, if any,
(from all plans sponsored by the Company or any of its subsidiaries or
affiliates) reduced, on a pre-tax basis. You may elect any percentage between
50% and 100% of any of your future annual incentives payments, if any, to be
reduced on an annual basis and used to acquire Deferred Shares. If you wish to
make an annual incentive reduction election, you must complete and submit
Exhibit D, which is attached hereto, to the Office of the Secretary (1) within
the first 30 days after you become subject to the Program (or first become
eligible to participate in any other plan with which the Program is aggregated
under applicable federal tax rules), or (2) if that 30-day period has expired,
on or before the date that is six months before the end of the fiscal year to
which your future annual incentive payment (if any) relates, provided that you
perform services continuously from the later of the beginning of the fiscal year
to which your future annual incentive payment relates or the date on which the
Board establishes the performance criteria for the fiscal year to which your
future annual incentive payment relates through the date your election is made.
Except as permitted under applicable federal tax rules, including, without
limitation, the requirements of Code Section 409A, your annual incentive
reduction election is irrevocable after the applicable election deadline
described above. If you make an annual incentive reduction election, you will
acquire Deferred Shares at the date on which your annual incentive payment (if
any) would otherwise have been payable to you in an amount determined by
dividing (i) the amount of such annual incentive payment to be applied to the
purchase Deferred Shares by (ii) the Fair Market Value of a share of Stock at
the date the annual incentive payment (if any) would have been otherwise payable
to you (or if that date is not a trading day, on the most recent previous
trading day). Your annual incentive reduction will be evidenced by a bookkeeping
entry, backed only by the Company’s general assets that are subject to the
Company’s creditors. Deferred Shares acquired through the application of your
annual incentive reduction election

 

E-24



--------------------------------------------------------------------------------

 

will be immediately fully vested, provided that such Deferred Shares generally
will not be settled by delivery of actual Stock until your termination of
employment (as described below). In the event that you fail at any time to meet
your Ownership Requirement within the timeframes prescribed herein, then 100% of
all future annual incentive payments to which you may become entitled under any
plan sponsored by the Company or any of its subsidiaries or affiliates will
automatically be applied to purchase Deferred Shares until your Ownership
Requirement has been met.

 

  (c) Premium Share Units. Premium Share Units will be awarded to the
Participant under the 2004 PIP as a reward for certain acquisitions of shares of
Stock, as follows:

 

 

(1)

To the extent any shares of Stock comprising your Initial Ownership Requirement
consist of shares or share units of Stock awarded by the Company (but only to
the extent such share units are vested, unless the Administrator determines
otherwise), or are purchased on or before the 60th day after you become subject
to the Program (or, if applicable, become subject to a new Ownership
Requirement) in the open market or from the Company (including by exercise of
options or Deferred Shares acquired by base salary reduction, but excluding all
Premium Share Units and Deferred Shares acquired by annual incentive payment
reduction) using personal funds or funds obtained from a source other than the
Company, you will be awarded Premium Share Units under the 2004 PIP (as of the
date you fulfill the tranche requirement) equal to 15% of such shares of Stock.
To the extent any shares of Stock comprising your Second Ownership Requirement
(less your Initial Ownership Requirement) consist of shares or share units of
Stock awarded by the Company (but only to the extent such share units are
vested, unless the Administrator determines otherwise), or are purchased on or
before the 18th month after the date you become subject to the Program (or, if
applicable, become subject to a new Ownership Requirement) in the open market or
from the Company (including by exercise of options or Deferred Shares acquired
by base salary reduction, but excluding all Premium Share Units and Deferred
Shares acquired by annual incentive payment reduction), you will be awarded
Premium Share Units under the 2004 PIP (as of the date you fulfill the tranche
requirement) equal to 25% of such shares of Stock. To the extent any shares of
Stock comprising your Final Ownership Requirement (less your First Ownership
Requirement and Second Ownership Requirement) consist of shares or share units
of Stock awarded by the Company (but only to the extent such share units are
vested, unless the Administrator determines otherwise), or are purchased on or
before the 36th month after the date you become subject to the Program (or, if
applicable, become subject to a new Ownership Requirement), in the open market
or from the Company (including by exercise of options or Deferred Shares
acquired by base salary reduction but excluding all Premium Share Units and
Deferred Shares acquired by annual incentive payment reduction), you will be
awarded Premium Share Units under the 2004 PIP (as of the date you fulfill the
tranche requirement) equal to 25% of such shares of Stock.

 

  (2) Deferred Shares acquired by base salary reduction will be counted as
shares of Stock owned by the Participant for purposes of determining a
Participant’s eligibility to earn Premium Share Units.

 

  (3)

If you acquire Deferred Shares as a result of your election to reduce 50% of any
future annual incentive payment, you will be awarded Premium Share Units under
the 2004 PIP equal to 5% of the number of Deferred Shares so acquired. If you
acquire Deferred Shares as a result of your election to reduce 100% of any
future annual incentive payment, you will be awarded Premium Share Units under
the 2004 PIP equal to 15% of the number of Deferred Shares so acquired. If you
acquire Deferred Shares as a result of your election to reduce more than 50% but
less than 100% of any future annual incentive payment, you will be awarded
Premium Share Units under the 2004 PIP in an amount determined by interpolating
on a straight-line basis between 5% and 15% of the number of Deferred Shares so
acquired. Notwithstanding the foregoing, no Premium Share Units will be awarded
to you as a result of the automatic reduction of any future annual incentive
payment to purchase Deferred Shares attributable to your failure to meet your

 

E-25



--------------------------------------------------------------------------------

 

Ownership Requirement within the required timeframes prescribed under the
Program. Premium Share Units awarded to you in connection with an annual
incentive will be award as of the date the annual incentive payment would
otherwise have been payable to you.

Terms of Deferred Shares and Premium Share Units. Premium Share Units will be
granted and issued to each Participant under and in accordance with the terms
and conditions of the 2004 PIP. Deferred Shares and Premium Share Units will be
credited to a Participant’s account in whole shares (rounded down to the nearest
whole number). The holder of a Deferred Share or Premium Share Unit is not a
shareholder of the Company and is not entitled to dividends, to vote, or to
other rights of a shareholder. The holder of a Deferred Share or Premium Share
Unit will generally be paid a cash dividend equal to the amount of any dividend
paid on one share of Stock times the number of Deferred Shares and Premium Share
Units credited to his or her account on a record date for such dividend;
provided that, to the extent any dividend paid to shareholders of the Company
constitutes an extraordinary dividend, in lieu of making such cash payment to
the Participant, such amount shall be deemed reinvested in additional Deferred
Shares or Premium Share Units (as the case may be) at the Fair Market Value of a
share of Stock at the dividend payment date. Deferred Shares and Premium Share
Units may not be transferred or disposed of by a Participant.

All Premium Share Units are forfeitable until such time as they have vested.
Deferred Shares acquired by application of salary reduction or by application of
annual incentive payments are immediately fully vested at all times. To the
extent an amount otherwise payable to the Participant in the form of cash
dividend equivalent is to be deemed reinvested in additional Premium Share Units
under the 2004 PIP, such Premium Share Units so acquired through dividend
reinvestment on nonvested Premium Share Units (“Original Shares”) will vest at
such times and in such proportion to the vesting of the Original Shares.
Additional Deferred Shares and Premium Share Units acquired through the deemed
dividend reinvestment on Deferred Shares or vested Premium Share Units will be
immediately fully vested. Except as described above with respect to the deemed
dividend reinvestment in additional Premium Share Units, Premium Share Units
shall vest in three equal installments on each of the first three anniversaries
of the date on which such Premium Share Units are awarded, or earlier upon the
occurrence of a Change in Control or termination of employment due to death,
total and permanent disability, or qualified retirement in accordance with the
terms of the 2004 PIP. In the event a Participant’s termination of employment
with the Company or its subsidiaries or affiliates for any other reason, any
nonvested Premium Share Units shall be immediately forfeited. In addition, in
the event a Participant sells or otherwise disposes of the underlying shares of
Stock which were used in the measurement for awarding Premium Share Units, then
all of the Participant’s related nonvested Premium Share Units shall be
immediately forfeited. A Participant shall not be treated as having sold or
otherwise disposed of such underlying shares of Stock used in the measurement
for awarding Premium Share Units unless he or she has sold or disposed of shares
of Stock in excess of the number of his or her shares of Stock in respect of
which no Premium Share Units were awarded.

Each Deferred Share and each vested Premium Share Unit will be settled by
delivery of one share of Stock. Such settlement shall occur within ten days
after a Participant’s termination of employment (or, in the case of a
Participant’s retirement, such later date as may have been elected by a
Participant under procedures approved by the Program administrator); provided,
however, that settlement shall be accelerated to the date of a Change in Control
(subject to any deferral of settlement as may have been elected by a Participant
under procedures approved by the Program administrator). If and to the extent
any settlement of a Deferred Share or vested Premium Share Unit under the
Program is subject to and would otherwise violate the requirements under Code
Section 409A: (1) a termination for settlement purposes shall not occur unless
and until the Participant incurs a “separation from service” within the meaning
of Treasury Regulation Section 1.409A-1(h) (using “at least 80 percent” to
determine the controlled group of corporations and businesses) (“Separation From
Service”); (2) a retirement for settlement purposes shall not occur unless and
until the Participant incurs a Separation From Service on or after attaining age
55 and completing 10 or more years of credited service, as defined under the
Navistar, Inc. Retirement Plan for Salaried Employees (determined without regard
to whether the Participant is eligible to participate thereunder); (3) a Change
in Control for settlement purposes shall not occur unless and until it
constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5); (4) in the event the Participant is a
“specified employee” within the meaning of Treasury Regulation

 

E-26



--------------------------------------------------------------------------------

Section 1.409A-1(i) (including any elections made by the Company described
therein) any settlement otherwise resulting from a Separation From Service shall
occur on the earlier of (a) first business day six months after the date of the
Participant’s Separation From Service or (b) the date of the Participant’s
death; (5) such settlement will be deemed to occur under conditions that cause
the settlement to comply with Code Section 409A and the Program shall be
construed, administered, and/or amended (if permitted under Code Section 409A)
to achieve that objective; and (6) in the event of any inconsistency between the
terms of this Program and Code Section 409A, Code Section 409A shall prevail and
govern.

Deferred Shares will be automatically and appropriately adjusted in the event of
stock splits, stock dividends and other extraordinary, special, and
non-recurring dividends, and other extraordinary corporate events. Premium Share
Units will be automatically and appropriately adjusted in the event of a change
in capitalization of the Company in accordance with the terms of the 2004 PIP.

 

E-27



--------------------------------------------------------------------------------

Exhibit A

Navistar Stock Ownership Program

Initial Ownership Requirements

 

1.0 Name of Participant

 

2.0 Ownership Requirement                                                 

 

3.0 Present Number of Shares Deemed Owned Under the Program:

 

  3.1 Personally owned shares                                                 

 

  3.2 Restricted shares (after tax amount)                              

 

  3.3 RSU’s                                      
                                       

 

  3.4 401(k) Plan shares                                          
                

 

  3.5 Salary reduction share units                                            

 

  3.6 Annual incentive reduction share units                          

 

  3.7 Premium share units                                        
               

    TOTAL                                          
                             

 

4.0 Stock Ownership Time Schedule:

 

   Tranche Requirement    Completion Date 1st    ________________    2nd   
________________    3rd    ________________   

To earn awarded premium share units, Tranche 1 must be completed by
                    ; Tranche 2 by                     ; and Tranche 3 by
                    .

If you have any questions regarding the stock ownership listed above, please
contact Howard Kuppler at 630-753-2149.

 

E-28



--------------------------------------------------------------------------------

Exhibit B

Navistar Stock Ownership Program

Stock Transaction Statement

 

To: Howard Kuppler

     WHQ—2W

This is to notify you that I have made the following Navistar stock
transactions:

 

 

        Date of transaction

       

Check one of the boxes and indicate number of shares:

 

¨    Number of shares acquired    _________________ ¨    Number of shares sold
   _________________ ¨    Number of shares from stock option exercise   
_________________ ¨    401(k) Plan—purchased    _________________ ¨    401(k)
Plan—sold    _________________

Attached is my broker’s statement showing my transaction or a copy of my stock
certificate.

 

       Print Name            __________________ Signature of Reporting Person  
  Date

 

E-29



--------------------------------------------------------------------------------

EXHIBIT 10.99

NAVISTAR 1998 NON-EMPLOYEE DIRECTOR

STOCK OPTION PLAN

RESOLVED, that the Committee hereby recommends that the Board approve the
following preamble and resolutions:

WHEREAS, the Corporation maintains the Navistar 1998 Non-Employee Director Stock
Option Plan, as it may be amended from time to time (the “1998 Directors Plan”);
and

WHEREAS, the 1998 Plan, in relevant part, generally reserves to the Board the
right to modify the 1998 Directors Plan at any time subject to limitations not
applicable here;

NOW, THEREFORE, BE IT RESOLVED, that the Board hereby amends the 1998 Directors
Plan, effective as of the date of these resolutions, as follows:

 

  1. The following sentence is deleted from the end of Section 14:

 

    “Without limiting the generality of the preceding sentence, in no event
shall the Plan or any option be amended to eliminate or otherwise adversely
affect the election rights provided to a holder of an option pursuant to
Section 16 of the Plan without the written consent of the affected holder.”

 

  2. Section 16 is deleted in its entirety from the 1998 Directors Plan.

NAVISTAR 1988 NON-EMPLOYEE DIRECTOR

STOCK OPTION PLAN

RESOLVED, that the Committee hereby recommends that the Board approve the
following preamble and resolutions:

WHEREAS, the Corporation maintains the Navistar 1988 Non-Employee Director Stock
Option Plan, as it may be amended from time to time (the “1988 Directors Plan”);
and

WHEREAS, the 1988 Plan, in relevant part, generally reserves to the Board the
right to modify the 1988 Directors Plan at any time subject to limitations not
applicable here;

NOW, THEREFORE, BE IT RESOLVED, that the Board hereby amends the 1988 Directors
Plan, effective as of the date of these resolutions, as follows:

 

  1. The following sentence is deleted from the end of Section 14:

 

    “Without limiting the generality of the preceding sentence, in no event
shall the Plan or any option be amended to eliminate or otherwise adversely
affect the election rights provided to a holder of an option pursuant to
Section 16 of the Plan without the written consent of the affected holder.”

 

  2. Section 15 is deleted in its entirety from the 1988 Directors Plan.

NAVISTAR 1994 PERFORMANCE INCENTIVE PLAN

WHEREAS, the Corporation maintains the Navistar 1994 Performance Incentive Plan,
as it may be amended from time to time (the “1994 Plan”); and

WHEREAS, the 1994 Plan, in relevant part, generally reserves to the Committee
the right to modify the 1994 Plan at any time subject to limitations not
applicable here;

 

E-30



--------------------------------------------------------------------------------

NOW, THEREFORE, BE IT RESOLVED, that the Committee hereby amends the 1994 Plan,
effective as of the date of these resolutions, as follows:

 

  1. The following sentence is deleted from the end of Section XIII:

 

    “Notwithstanding the first sentence of this Section XIII, in no event shall
the Plan or any Award be amended to eliminate or otherwise adversely affect the
election rights provided to a Participant pursuant to Section XVI of the Plan
without the written consent of the affected Participant.”

 

  2. The following provision is deleted from Section XVI:

 

    “Notwithstanding any provision of the Plan to the contrary, in the event of
a Change in Control, each Participant may elect, in a form and manner determined
by the Corporation, that any Stock Option held by the Participant at the time of
the Change in Control whose exercise in accordance with the terms of the Plan is
prohibited at the time of the Change in Control by reason of the application of
Federal or state securities laws shall be canceled effective as of the Change in
Control in exchange for a cash payment from the Corporation equal to (i) (a) the
excess (if any) of the value per share of Common Stock provided to stockholders
of the Corporation generally in connection with the Change in Control (or, if
none, the Fair Market Value of a share of Common Stock on the date of the Change
in Control or, if not a trading day, on the last trading day preceding the date
of the Change in Control) over the exercise price under the Stock Option
multiplied by (b) the number of shares of Common Stock subject to the Stock
Option, less (ii) the statutory minimum withholding tax that may be due by
reason of such payment, provided that this election will apply in respect of an
Incentive Stock Option outstanding at the time of the addition of this sentence
to the Plan only if the holder of the Incentive Stock Option consents, during a
period of less than 30 days following the addition of this sentence to the Plan,
to its application to the Incentive Stock Option.”

NAVISTAR INTERNATIONAL CORPORATION

1998 INTERIM STOCK PLAN

WHEREAS, the Corporation maintains the Navistar 1998 Interim Stock Plan, as it
may be amended from time to time (the “1998 Interim Plan”); and

WHEREAS, the 1998 Interim Plan, in relevant part, generally reserves to the
Committee the right to modify the 1998 Interim Plan at any time subject to
limitations not applicable here;

NOW, THEREFORE, BE IT RESOLVED, that the Committee hereby amends the 1998
Interim Plan, effective as of the date of these resolutions, as follows:

 

  1. The following sentence is deleted from the end of Section VII:

 

    “Notwithstanding the first sentence of this Section VII, in no event shall
the Plan or any option be amended to eliminate or otherwise adversely affect the
election rights provided to a Participant pursuant to Section XI of the Plan
without the written consent of the affected Participant.”

 

  2. Section XI is deleted in its entirety from the 1998 Interim Plan.

NAVISTAR 1998 SUPPLEMENTAL STOCK PLAN

WHEREAS, the Corporation maintains the Navistar 1998 Supplemental Stock Plan, as
it may be amended from time to time (the “1998 Supplemental Plan”); and

WHEREAS, the 1998 Supplemental Plan, in relevant part, generally reserves to the
Committee the right to modify the 1998 Supplemental Plan at any time subject to
limitations not applicable here;

 

E-31



--------------------------------------------------------------------------------

NOW, THEREFORE, BE IT RESOLVED, that the Committee hereby amends the 1998
Supplemental Plan, effective as of the date of these resolutions, as follows:

 

  1. The following sentence is deleted from the end of Section VII:

“Notwithstanding the first sentence of this Section VII, in no event shall the
Plan or any option be amended to eliminate or otherwise adversely affect the
election rights provided to a Participant pursuant to Section XI of the Plan
without the written consent of the affected Participant.”

 

  2. Section XI is deleted in its entirety from the 1998 Supplemental Plan.

RESOLVED, that all actions heretofore taken and all documentation heretofore
delivered by any of the officers of the Corporation in connection with or in
furtherance of the matters contemplated by any and all of the foregoing
resolutions be, and hereby are, ratified, confirmed and approved in all
respects.

 

E-32